364 F.2d 823
Arthur A. MEYER, Appellantv.John H. KLINGER, Warden, Appellee.
No. 20363.
United States Court of Appeals Ninth Circuit.
Aug. 8, 1966, Rehearing Denied Aug. 31, 1966.

Arthur A. Meyer, Los Padres, Cal., in pro. per.
Thomas C. Lynch, Atty. Gen., William E. James, Asst. Atty. Gen., Bradley A. Stoutt, Deputy Atty. Gen., Los Angeles, Cal., for appellee.
Before MERRILL and DUNIWAY, Circuit Judges, and TAVARES, District judge.
PER CURIAM.


1
Meyer was convicted, following a trial by jury in California Superior Court, of assault with a deadly weapon.  He was sentenced on February 15, 1963.  He seeks habeas corpus.  The only facts stated in his petition are:


2
'(a) I was denied a fair trial in that the state used illegal evidence of incriminating statements alleged to have been made by me at the time of arrest.  These were used to prejudice the jury against the defendant.  I was denied my Constitutional Rights to an attorney upon arrest, after I requested one.  I was held from October 1, 1962, until October 3, 1962 in the Wilshire Police Station and subject to grilling by police officer Charles Collins.  '  (b) I was not permitted to have an attorney present during the questioning bur forced to answer questions after I repeatedly made a request for an Attorney.  See Exhibit I, the Trial Transcript and Testimony of the arresting police officer Charles E. Collins.'


3
The petition was denied without a hearing.


4
In this court, Meyer relies upon Escobedo v. State of Illinois, 1964,378 U.S. 478, 84 S.Ct. 1758, 12 L.Ed.2d 977.  Such reliance is foreclosed by Johnson v. New Jersey, 1966, 384 U.S. 719, 86 S.Ct. 1772, 16 L.Ed.2d 882.


5
In his reply brief, Meyer makes various factual assertions that do not appear in his petition.  So far as appears, they were never presented to the state courts.  We decline to consider them.


6
The order is affirmed.  Meyer's application for bail is denied.